DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 16/551,962, filed on August 27, 2019, title: “Systems And Methods For Determining And Communicating A Prescription Benefit Coverage Denial To A Prescriber”.

Status of the Claims
Claims 1-20 are pending in the application and have been examined.

Priority
This application is a CON of US Application No. 15/137,371 filed on 04/25/2016 (Patented No. 10,417,380) which is a CIP of US Application No. 14/145,027 filed on 12/31/2013 (abandoned).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021, 01/27/2021, 12/16/2020, 10/01/2020, 06/11/2020, 10/31/2019, 08/2019 (2X) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,417,380.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the present application recite substantially the same limitations as claims 1 and 11 of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.  Further, both the Application and Patent are directed to the same method for determining and communicating benefit coverage information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 11 recite “transmitting … a prescription benefit check response … to the healthcare provider computer;” is unclear and indefinite because one of ordinary skill in the art would be uncertain how “a prescription benefit check response” is generated and by what.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.  Dependent claims 2-10 and 12-20 do not cure the deficiency either and are also rejected because of their dependency on their independent claims.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract 
Step 1:
Claims 1-10 recite a computer-implemented method for determining and communicating benefit coverage information.  Claims 11-20 recite a system configured to determine and communicate benefit coverage information.  The claims recite a method and a system and thus, are directed to a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a computer-implemented method for determining and communicating benefit coverage information comprising:
receiving, by one or more service provider computers comprising one or more processors and originating from a healthcare provider computer associated with a prescriber, a prescription benefit check request comprising at least one or more patient data identifying a patient, one or more patient pharmacy benefit data, an identifier for a prescribed medication, and one or more of prescriber data identifying the prescriber;
accessing, by the one or more service provider computers, a database or data storage device storing one or more pharmacy request files in order to access a pharmacy request file corresponding to patient pharmacy benefit data, the one or more pharmacy request files comprising pharmacy information captured from previously submitted pharmacy requests, the one or more pharmacy request files including at least one of a most frequently dispensed National Drug Code (NDC) number, a quantity dispensed associated with a preceding NDC Number, or a usual & customary charge;
formatting, by the one or more service provider computers, a prescription request including at least one of a most frequently dispensed NDC number, quantity dispensed associated with the preceding NDC number, or usual & customary charge corresponding to the identifier for the prescribed medication, the one or more patient data, and the one or more prescriber data included in the prescription benefit check request;
transmitting, by the one or more service provider computers, the prescription request to a pharmacy claims processor computer for processing;
receiving, by the one or more service provider computers from the pharmacy claims processor computer, a prescription response corresponding to the processed prescription request;
transmitting, by the one or more service provider computers, a prescription benefit check response including at least a portion of the information from the prescription response to the healthcare provider computer;
identifying, by the one or more service provider computers, whether the prescription request is approved;
determining, by the one or more service provider computers, whether a predetermined time interval has elapsed since the prescription benefit check response was transmitted to the healthcare provider computer;
formatting, by the one or more service provider computers, a reversal request based at least in part upon a request type of the prescription benefit check request; and
transmitting, by the one or more service provider computers, the reversal request to the pharmacy claims processor computer.

The claim as a whole recites a computer-implemented method for determining and communicating prescription benefit coverage information to a prescriber of the medication by receiving a prescription benefit check request, accessing a pharmacy request file corresponding to patient pharmacy benefit data, formatting a prescription request for the prescribed medication, transmitting the prescription request to a pharmacy claims processor computer for processing, receiving a prescription response corresponding to the processed prescription request that includes a determination of approval of the prescription request, determining a predetermined time interval that the prescription request has elapsed since the prescription benefit check response was transmitted, formatting a reversal request based upon the prescription benefit check 
The claim is directed to receiving, accessing, formatting, and determining pharmacy request files correspond to patient pharmacy benefit data from the previous pharmacy request files.  The limitations, such as patient data, patient pharmacy benefit data, identifier for a prescribed medication, prescriber data, and frequently dispensed NDC, further narrow the abstract concept, but do not make it less abstract.  Thus, based on the recited elements, the claim is directed to retrieving information, recognizing certain information with received information set, and transmitting the recognized information, which is a certain method of organizing human activity because it relates to commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This is similar to the abstract idea previously identified by the courts.  See, e.g., Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1314-15 (Fed. Cir. 2016) (holding that claims involving collecting data, recognizing certain data within the collected data set, and storing the recognized data in a memory are drawn to an unpatentable idea).  Therefore, the claim is directed to an abstract idea of information processing (Step 2A-Yes).
Claim 11 recites a system configured to determine and communicate benefit coverage information comprising data storage device, memory operable to store computer-executable instructions, and processor configured to access the memory and execute the instructions.  The claim recites the elements and limitations similar to that discussed in claim 1 and thus, it is also directed to an abstract idea.
Step 2A, Prong 2:
The claim includes the additional elements include “a processor”, “a memory”, “a service provider computer”, “a healthcare provider computer”, and “a pharmacy processor computer” all are the general purpose computer elements as described in Applicant’s Publication, paragraphs 19-50 and Figures 1A/B and perform the generic functions such as “receiving”, “accessing”, “formatting”, “transmitting”, “receiving”, “transmitting”, “identifying”, “determining”, “formatting”, and “transmitting” in the above abstract idea of collecting and analyzing prescription request  information.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  
The claim merely amount to the application or instructions to apply the abstract idea (i.e. utilizing computers to receive, access, format, transmit, receive, transmit, identify, determine, format, and transmit the reversal request to the pharmacy claims processor computer) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a computer and a computing device) to merely carry out the abstract idea itself.  Each claim limitation of the independent claims 1 and 11 have been considered both individually and in combination as a whole, and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claims do not include the additional element(s) that integrates the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea (Step 2A Prong 2-No).
Step 2B
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claimed invention is a method implemented on a computer for determining and communicating benefit coverage information by receiving data, accessing data, formatting data, transmitting data, receiving data, transmitting data, identifying data, determining data, formatting data, and transmitting the reversal request based on determination of a predetermined time interval has elapsed.  All these generic computer functions (receiving, accessing, formatting, transmitting, receiving, transmitting, identifying, determining, formatting, and transmitting) are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-9 depend on claim 1 and dependent claims 11-19 depend on claim 11 respectively and therefore include all the limitations of claims 1 and 11.  Thus, the dependent claims recite the same abstract idea of collecting and processing of prescription request information.  The dependent claims do no more than providing additional instructions, such as additional details for the functional steps already recited in claims 1 and 11, and additional details/requirements for determining and communicating benefit coverage information.
The focus of the claims is on using a computing device (a healthcare provider computer and a pharmacy claims processor computer) for determining and communicating benefit coverage information.  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use. No inventive concept is found in the claims. Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Prior Arts 102/103 Rejections
A search of prior art has been conducted and no art was identified to reject the claims at this time.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697